DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 7/20/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Yu et al. (US Patent No. 9,831,148; hereinafter Yu) and Lee et al. (PG Pub 2018/0315620; hereinafter Lee)

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Marimuthu et al. (PG Pub 2010/0244241) teaches semiconductor devices and, more particularly, to a semiconductor device and method of forming a thin semiconductor wafer without a carrier.

	c. Shih et al. (PG Pub 2016/0005702) teaches a fan-out package.
	d. Yu et al. (US Patent No. 9,831,148) teaches a semiconductor device.

Allowable Subject Matter
3.	Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
.  Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a redistribution layer; a semiconductor chip disposed on the redistribution layer and an expanded layer at least partially surrounding the semiconductor chip; connection terminals on the expanded layer; and a wiring structure electrically connecting the redistribution layer to the connection terminals, wherein each of the connection terminals comprises a seed layer, a terminal base layer including a terminal groove exposing a portion of an upper surface of the seed layer on the seed layer and formed of a first metal, a terminal cover layer including a barrier portion filling the terminal groove and a cover base portion covering the barrier portion and the terminal base layer and formed of a second metal, and a terminal protective layer covering the terminal cover layer and formed of a third metal.
Claims 2-11 would be allowable, because they depend on allowable claim 1.
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, a redistribution layer; a semiconductor chip disposed on the redistribution layer and an expanded layer at least partially surrounding the semiconductor chip; a cover insulating layer covering the  wherein the connection terminal comprises a terminal base layer including a terminal groove, a terminal cover layer including a barrier portion filling the terminal groove and a cover base portion covering the barrier portion and the terminal base layer, and a terminal protective layer covering the terminal cover layer and a dent is provided along the barrier portion in an upper surface of the connection terminal.
Claims 13-16 would be allowable, because they depend on allowable claim 12.
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, a redistribution layer; a semiconductor chip disposed on the redistribution layer and an expanded layer at least partially surrounding the semiconductor chip; a cover insulating layer covering the expanded layer and having a via opening; a connection terminal including a connection via filling the via opening and connection pads connected to the connection via and disposed on an upper surface of the cover insulating layer; and a wiring structure electrically connecting the redistribution layer to the connection terminal, wherein the connection terminal comprises a terminal base layer including a terminal groove, a terminal cover layer including a barrier portion filling the terminal groove and a cover base portion covering the barrier portion and the terminal base layer, and a terminal protective layer covering the terminal cover layer and a dent is provided along the barrier portion in an upper surface of the connection terminal.
Claims 18-20 would be allowable, because they depend on allowable claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                                        
/KYOUNG LEE/Primary Examiner, Art Unit 2895